          Case 1:21-cr-00246-RA Document 1 Filed 03/14/21 Page 1 of 11



Approved: _________________________________
          Danielle Kudla
          Alexander Li
          Assistant United States Attorneys

Before:      HONORABLE BARBARA MOSES
             United States Magistrate Judge
             Southern District of New York
                                                          21 MAG 2851

- - - - - - - - - - - - - - - - x
                                :          COMPLAINT
UNITED STATES OF AMERICA        :
                                :          Violations of
        - v. -                  :          21 U.S.C. §§ 963 and
                                :          846; and 18 U.S.C.
ADRIANO RODRIGUEZ-DIAZ,         :          §§ 924(c) and 2
IRONELLYS PAULINO-NOLASCO, and :
ROBERT NUNEZ,                   :          COUNTY OF OFFENSE:
                                :          BRONX
                   Defendants. :
- - - - - - - - - - - - - - - - x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          DREW GREELEY, being duly sworn, deposes and says that
he is a Special Agent with the Drug Enforcement Administration
(“DEA”) and charges as follows:

                                COUNT ONE
                     (Cocaine Importation Conspiracy)

          1.   In or about March 2021, in the Southern District of
New York and elsewhere, ADRIANO RODRIGUEZ-DIAZ, IRONELLYS PAULINO-
NOLASCO, and ROBERT NUNEZ, the defendants, and others known and
unknown, intentionally and knowingly did combine, conspire,
confederate, and agree, together and with each other, to violate
the narcotics laws of the United States.

          2.   It was a part and an object of the conspiracy that
ADRIANO RODRIGUEZ-DIAZ, IRONELLYS PAULINO-NOLASCO, and ROBERT
NUNEZ, the defendants, and others known and unknown, would and did
import into the United States and into the customs territory of
the United States from a place outside thereof a controlled
       Case 1:21-cr-00246-RA Document 1 Filed 03/14/21 Page 2 of 11



substance, in violation of Title 21, United States Code, Sections
952(a) and 960(a)(1).

          3.   The controlled substance that ADRIANO RODRIGUEZ-
DIAZ, IRONELLYS PAULINO-NOLASCO, and ROBERT NUNEZ, the defendants,
conspired to import into the United States and into the customs
territory of the United States from a place outside thereof, was
five kilograms and more of mixtures and substances containing a
detectable amount of cocaine, in violation of Title 21, United
States Code, Sections 960(a)(1) and (b)(1)(B).

          (Title 21, United States Code, Section 963.)

                              COUNT TWO
                        (Narcotics Conspiracy)

          4.   In or about March 2021, in the Southern District of
New York and elsewhere, ADRIANO RODRIGUEZ-DIAZ, IRONELLYS PAULINO-
NOLASCO, and ROBERT NUNEZ, the defendants, and others known and
unknown, intentionally and knowingly did combine, conspire,
confederate, and agree, together and with each other, to violate
the narcotics laws of the United States.

          5.   It was a part and an object of the conspiracy that
ADRIANO RODRIGUEZ-DIAZ, IRONELLYS PAULINO-NOLASCO, and ROBERT
NUNEZ, the defendants, and others known and unknown, would and did
distribute and possess with intent to distribute a controlled
substance, in violation of Title 21, United States Code, Section
841(a)(1).

          6.   The controlled substance that ADRIANO RODRIGUEZ-
DIAZ, IRONELLYS PAULINO-NOLASCO, and ROBERT NUNEZ, the defendants,
conspired to distribute and possess with intent to distribute was
five kilograms and more of mixtures and substances containing a
detectable amount of cocaine, in violation of Title 21, United
States Code, Section 841(b)(1)(A).

          (Title 21, United States Code, Section 846.)

                           COUNT THREE
             (Firearms Use, Carrying, and Possession)

          7.  In or about March 2021, in the Southern District of
New York and elsewhere, ADRIANO RODRIGUEZ-DIAZ, the defendant,
during and in relation to a drug trafficking crime for which he
may be prosecuted in a court of the United States, namely, the
cocaine importation conspiracy charged in Count One and the

                                    2
       Case 1:21-cr-00246-RA Document 1 Filed 03/14/21 Page 3 of 11



narcotics conspiracy charged in Count Two of this Complaint,
knowingly did use and carry a firearm, and, in furtherance of such
crime, did knowingly possess a firearm, and did aid and abet the
same.

 (Title 18, United States Code, Sections 924(c)(1)(A)(i) and 2.)

          The bases for my knowledge and for the foregoing charges
are, in part, as follows:

          8.   I am a Special Agent with the DEA and I have been
personally involved in the investigation of this matter.      This
affidavit is based upon my personal observations, my conversations
with law enforcement agents and other individuals, as well as my
examination of documents, reports, and records.      Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated. Where
figures, calculations, and dates are set forth herein, they are
approximate, unless stated otherwise.

          9.   Based on my participation in this investigation,
including my personal observations; my review of documents,
records, photographs, and videos; my examination of physical
evidence; my participation in physical surveillance; and my
discussions with other law enforcement officers, witnesses, and
other individuals, I know the following, in substance and in part:

               a.   Since in or about late 2020, the DEA has been
investigating the importation and distribution of narcotics
through a produce warehouse called “Sweet Produce,” which is
located in Jersey City, New Jersey (the “Warehouse”).

                  The March 10, 2021 Seizure of
        21 Kilograms of Cocaine and $1.3 Million in Cash

               b.   Based on my review of pole camera footage of
the exterior of the Warehouse, I know that on or about March 9,
2021, a man, identified upon his arrest as ADRIANO RODRIGUEZ-DIAZ,
the defendant, carried a dark-colored, large bag (the "Large Bag")
from an office at the Warehouse, across an outdoor parking lot,
and into another area of the Warehouse.



                                    3
       Case 1:21-cr-00246-RA Document 1 Filed 03/14/21 Page 4 of 11



                c.   Based on my review of pole camera footage of
the exterior of the Warehouse, I know that later that same day,
March 9, 2021, a particular white Honda Accord (the “Accord”)
arrived at the Warehouse. The Accord parked inside the Warehouse.
For the reasons that follow, I believe that the Large Bag that
RODRIGUEZ-DIAZ was carrying contained cocaine, and that RODRIGUEZ-
DIAZ placed the Large Bag inside the Accord for distribution by
IRONELLYS PAULINO-NOLASCO and ROBERT NUNEZ, the defendants.

               d.   On or about March 10, 2021 — i.e., the next
day — the following events occurred:

                    i.   At   approximately    5:05  p.m.,   law
enforcement agents conducting surveillance outside the Warehouse
observed the Accord drive away from the Warehouse by a woman,
identified upon her arrest as PAULINO-NOLASCO.

                    ii. At     approximately   7:25    p.m.,   law
enforcement agents observed the Accord park in the vicinity of a
residential building in Bronx, New York (the “Bronx Building”).
PAULINO-NOLASCO exited the Accord and entered the Bronx Building.
A law enforcement officer followed PAULINO-NOLASCO into the Bronx
Building and saw PAULINO-NOLASCO enter a particular apartment (the
“Bronx Residence”).

                    iii. At    approximately   7:50    p.m.,   law
enforcement agents observed PAULINO-NOLASCO exit the Bronx
Building with an individual identified upon his arrest as NUNEZ.
PAULINO-NOLASCO and NUNEZ entered a particular Cadillac Escalade
(the “Escalade”), which was parked in the vicinity of the Bronx
Building, with NUNEZ going inside the driver’s side door.      The
Escalade drove away for approximately 50 minutes and then returned
to the vicinity of the Bronx Building.

                    iv. At     approximately   8:40   p.m.,    law
enforcement agents observed NUNEZ double-park the Escalade next to
the Accord in the vicinity of the Bronx Building. Law enforcement
agents then observed PAULINO-NOLASCO exit the Escalade and enter
the Accord, turn on the ignition of the Accord, exit the driver’s
seat, and then proceed to retrieve a large dark-colored, weighted
bag — which appeared to be the same Large Bag that RODRIGUEZ-DIAZ
carried inside the Warehouse the preceding day — from the rear
passenger area of the Accord. PAULINO-NOLASCO then entered the
Escalade with the Large Bag. Shortly thereafter, NUNEZ parked the
Escalade in the vicinity of the Bronx Building in front of a fire
hydrant. PAULINO-NOLASCO exited the Escalade and re-entered the


                                    4
       Case 1:21-cr-00246-RA Document 1 Filed 03/14/21 Page 5 of 11



Bronx Building.   NUNEZ followed moments later, carrying the Large
Bag.

                     v.   At approximately 9:30          p.m., PAULINO-
NOLASCO, carrying a tote bag, and NUNEZ, carrying        a white plastic
bag (the “White Bag”), exited the Bronx Building.        PAULINO-NOLASCO
and NUNEZ then parted ways, with PAULINO-NOLASCO          driving off in
the Accord, and NUNEZ driving off in the Escalade.       Law enforcement
followed the Escalade.

                    vi. At     approximately   9:40    p.m.,   law
enforcement agents stopped the Escalade in Manhattan, New York. A
law enforcement officer opened the passenger door to see into the
Escalade due to the tinted nature of the vehicle windows.      The
officer saw the White Bag on the front passenger seat floor, which
appeared to contain apples. Inside the White Bag, a smaller black
bag (the “Black Bag”) protruded out beneath the apples.

                    vii. Law enforcement agents searched the
Escalade based on probable cause that NUNEZ possessed a controlled
substance.   Inside the Black Bag, law enforcement agents found
approximately 14 hard-cased hollow cylinders (the “Cylinders”)
packaged inside blue carbon paper with gold or yellow writing.
Law enforcement agents later opened one of the Cylinders and found
a powdery white substance that field-tested for the presence of
cocaine.    In total, the Cylinders in the Escalade weighed
approximately one kilogram.    A photograph of the Cylinders is
below:




                                    5
       Case 1:21-cr-00246-RA Document 1 Filed 03/14/21 Page 6 of 11



                    viii.     Law enforcement agents arrested and
subsequently released NUNEZ. On his person, law enforcement agents
found a driver’s license bearing the name “Robert Nunez.”

               e.   On or about March 11, 2021, law enforcement
agents conducted a judicially-authorized search of the Bronx
Residence.   Inside the Bronx Residence, law enforcement agents
found the Large Bag, a large quantity of additional Cylinders
similar to those found in the Escalade, and additional packages of
narcotics. Like the Cylinders inside the Escalade, the Cylinders
inside the Bronx Residence were packaged inside blue carbon paper
with gold or yellow writing, and they also appear to contain
cocaine.   In total, the narcotics inside the Bronx Residence
weighed approximately 20 kilograms.

               f.    Law   enforcement   agents   also   recovered
approximately $1.3 million in United States currency that was
bundled and banded inside the Bronx Residence. Based on the manner
in which the cash was bundled and banded, and the proximity of the
cash to a large quantity of narcotics, I believe that the cash
found inside the Bronx Residence is proceeds of narcotics
trafficking. Photographs of some of the cash and Cylinders found
inside the Bronx Residence are below:




                                    6
       Case 1:21-cr-00246-RA Document 1 Filed 03/14/21 Page 7 of 11




                   The March 12, 2021 Seizure of
              101 Kilograms of Cocaine and a Firearm

               g.   Based upon my review of United States Customs
and Border Protection records, I know that on or about February
16, 2021, a shipping container was shipped from a particular
company (“Vendor-1”) in the Dominican Republic to the United
States.   The vessel bearing the container arrived at the Port
Newark Container Terminal on or about February 26, 2021, and was
released on or about February 28, 2021.

               h.   Based on my review of pole camera footage of
the exterior of the Warehouse, I know that on or about March 11,
2021, at approximately 11:33 a.m., a shipping container truck
arrived at the Warehouse.    The shipping container truck drove
inside the Warehouse, presumably to unload, and then left the
Warehouse at approximately 12:21 p.m. Thereafter, the Warehouse
was locked by employees and closed for the remaining portion of
the day, which is inconsistent with the Warehouse’s normal
operating procedures as observed by law enforcement over the past
several weeks.

               i.   Based on my review of pole camera footage of
the exterior of the Warehouse, I know that on or about March 12,
2021, a particular Chevrolet Impala (the “Impala”) arrived at the

                                    7
       Case 1:21-cr-00246-RA Document 1 Filed 03/14/21 Page 8 of 11



Warehouse in the early morning hours, well before the Warehouse
typically opens for business as observed by law enforcement over
the past few weeks. Based on my review of government records, I
know that the Impala is registered to ADRIANO RODRIGUEZ-DIAZ, the
defendant, at a particular residence in Ridgefield, New Jersey
(the “Ridgefield Residence”).

               j.   Shortly after the arrival of the Impala, a
particular delivery van (the “Produce Van”) arrived at the
Warehouse and parked inside a garage of the Warehouse. The garage
door closed. A few minutes later, the garage door opened, and the
Produce Van exited the Warehouse. Law enforcement followed the
Produce Van and stopped the vehicle, which had a broken driver's
side mirror and a license plate with an expired registration, a
short distance away from the Warehouse. The driver of the Produce
Van (the “Driver”), who was the sole occupant of the vehicle, gave
consent to search the Produce Van.

                k.   Law enforcement then searched the Produce Van
and recovered multiple cardboard boxes filled with what appears,
based upon the inspecting agents’ training and experience, to be
brick-shaped packages of cocaine.      Like the Cylinders in the
Escalade and in the Bronx Residence, the cocaine inside the Produce
Van was wrapped in blue carbon paper with gold or yellow writing.
The cardboard boxes containing the cocaine were marked with the
name of Vendor-1, which, as set forth above, had recently sent a
shipment from the Dominican Republic to the Port Newark Container
Terminal.

               l.   In total, the cocaine inside the Produce Van
weighed approximately 100 kilograms. A photograph of some of the
cocaine is below:




                                    8
       Case 1:21-cr-00246-RA Document 1 Filed 03/14/21 Page 9 of 11




               m.   Following the seizure, a Spanish-speaking law
enforcement advised the Driver of his Miranda rights in Spanish,
which is the Driver’s native language.     The Driver waived his
Miranda rights and agreed to speak with law enforcement.      In a
field interview conducted in Spanish, the Driver stated, in
substance and in part, that RODRIGUEZ-DIAZ had instructed the
Driver to pick up boxes at the Warehouse and deliver the boxes to
a “cigar bar.” The Driver advised law enforcement that the address
for the cigar bar was on his cellphone GPS, which was open and
visible inside the Produce Van.       The address listed on the
cellphone GPS was the address of a particular cigar bar located in
Newark, New Jersey (the “Cigar Bar”).

               n.   Later that day, on or about March 12, 2021,
law enforcement agents conducted a judicially-authorized search of

                                    9
      Case 1:21-cr-00246-RA Document 1 Filed 03/14/21 Page 10 of 11



a basement attached to the Cigar Bar. Inside the basement, law
enforcement agents found approximately one kilogram of a substance
that appears, based on the inspecting agent’s training and
experience, to be cocaine. Also inside the basement were a cocaine
press, cutting utensils, and packaging materials that are, based
on my training and experience, used to subdivide and package
narcotics for further distribution.

               o.   At around the same time that the Produce Van
exited the Warehouse, the Impala also left the Warehouse.     Law
enforcement agents followed the Impala and, a short time later,
stopped the vehicle. The occupants of the Impala were the driver,
RODRIGUEZ-DIAZ, and a passenger (“Individual-1”). Law enforcement
agents arrested RODRIGUEZ-DIAZ.    On his person, law enforcement
agents found a Dominican Republic driver’s license bearing the
name “Adriano Rodriguez-Diaz.”

               p.   Later that day, on or about March 12, 2021,
law enforcement agents conducted a judicially-authorized search of
the Warehouse.    Up until the search, law enforcement agents
maintained physical surveillance of the Warehouse throughout the
day. Other than the Impala and the Produce Van, no vehicles or
persons entered or exited the Warehouse. No one was inside the
Warehouse at the time of the search.

               q.    Inside the Warehouse, law enforcement agents
found a silver handgun. The handgun was located inside a small
bag in a small office closet. The office was in a partitioned-
off space in the loading area from which the Produce Van had exited
the Warehouse earlier in the day. Based on the physical proximity
of the handgun to the loading area, the presence of RODRIGUEZ-DIAZ
when the Produce Van was loaded with 100 kilograms of cocaine, and
RODRIGUEZ-DIAZ’s handling of the Large Bag by which PAULINO-
NOLASCO transferred cocaine to NUNEZ at the Bronx Residence, I
believe that RODRIGUEZ-DIAZ kept the handgun during and in
furtherance of his narcotics importation and distribution
enterprise.

                r.   On or about March 12, 2021, law enforcement
agents arrested PAULINO-NOLASCO at the Ridgefield Residence. On
her person, law enforcement agents found a driver’s license bearing
the name “Ironellys Paulino-Nolasco.”

         WHEREFORE, deponent respectfully requests that a warrant
issue for the arrest of ROBERT NUNEZ, the defendant, and that
ADRIANO RODRIGUEZ-DIAZ, IRONELLYS PAULINO-NOLASCO, and ROBERT


                                   10
      Case 1:21-cr-00246-RA Document 1 Filed 03/14/21 Page 11 of 11



NUNEZ, the defendants, be imprisoned or bailed, as the case may
be.


                                 s/ Drew Greeley by the Court with permission
                                 _______________________________
                                 DREW GREELEY
                                 Special Agent
                                 Drug Enforcement Administration


Sworn to me through the transmission of this
Complaint by reliable electronic means, pursuant to
Federal Rule of Criminal Procedure 4.1, this
14th day of March, 2021


_______________________________
THE HONORABLE BARBARA MOSES
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   11
